Citation Nr: 1236869	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  06-10 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to Special Monthly Compensation (SMC) under 38 U.S.C.A. § 1114 based on the need of aid and attendance.  



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel










INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The Board subsequently remanded the case for further development in August 2008 and May 2010.  That development was substantially completed, and the case was returned to the Board for appellate review.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To afford the Veteran an appropriate VA examination and to allow for the initial consideration of additional evidence by the RO/AMC.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Under the controlling statutes and regulations, SMC at the aid and attendance rate under subsection (l) is payable when a veteran, due to service-connected disability, has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or has such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352 (a).  The Veteran has consistently asserted that the symptomatology associated with his service-connected cervical spine disability is of such significance as to result in need of regular aid and attendance.  See e.g., statements from the Veteran dated in mn9 2005, May 2010 and May 2012.  

As noted above, the Board has remanded the Veteran's claim on two prior occasions.  The most recent Board Remand, dated in May 2010, instructed that the RO/AMC was to obtain any private treatment records which the Veteran had identified and released, to specifically include records from Carondelet Health Network, and then, the Veteran was to be provided an appropriate VA examination in connection with his claim.  Thereafter, the Veteran's claim was to be readjudicated with consideration to all of the evidence of record and, if not granted to the fullest extent, returned to the Board for further appellate proceedings.  

Review of the record reflects that the AMC requested the Veteran to identify all non-VA health care providers from which he had received care, to specifically include hospitalization records from Carondelet Health Network.  These records were obtained and associated with the Veteran's VA claims file.  Thereafter, the Veteran was afforded a VA examination in connection with his claim in June 2010.  In June 2011, the AMC printed and associated with the VA claims file updated VA treatment records from the VA Medical Center (VAMC) in Tucson, Arizona.  Also, in March 2012, the AMC requested an opinion from the VA Director of Compensation and Pension addressing the Veteran's claim.  Such an opinion was provided by the VA Director of Compensation and Pension in April 2012, and it is associated with the Veteran's VA claims file.  The AMC continued to deny the Veteran's claim in a May 2012 Supplemental Statement of the Case (SSOC), and it was returned to the Board.  

Initially, the Board notes that the May 2012 SSOC does not reflect that the updated VA treatment records from the Tucson VAMC were reviewed or otherwise considered when readjudicating the Veteran's claim.  Further, on May 31, 2012, the AMC received a personal statement and private treatment records from the Veteran.  While many of these records are duplicate copies of records already reviewed by the RO or AMC, the Board observes that the Veteran underwent another surgery on his cervical spine in May 2012, after issuance of the May 2012 SSOC.  See private treatment records dated in May 2012.  

Concerning the updated VA treatment records from the Tucson VAMC and the May 2012 private treatment records showing another cervical spine operation, the Veteran did not submit a waiver of the RO's or AMC's initial consideration of the evidence.  Since it does not appear that the RO or AMC reviewed this evidence in connection with the May 2012 SSOC, it must be referred to the RO/AMC for review and preparation of an SSOC, if a grant of the benefit sought is not made.  38 C.F.R. § 20.1304(c) (a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration).  

Further, in light of the May 2012 private treatment records showing another cervical spine operation, it appears that the Veteran's service-connected cervical spine disability, which he claims renders him in need of daily aid and attendance, has worsened since the June 2010 VA examination.  Moreover, since this evidence was associated with the Veteran's VA claims file in May 2012, it was not available for review by the Directory of Compensation and Pension at the time he offered his April 2012 opinion concerning this matter.  

In light of above, the Board concludes that the Veteran's claim must be remanded so that the Veteran may be afforded another VA examination to determine whether any of the Veteran's service-connected disabilities are of such significance to render him in need of regular aid and attendance as per 38 U.S.C.A. § 1114(l), 38 C.F.R. §§ 3.350(b) and 3.352 (a).  

The Board observes that the most recent VA treatment records associated with the VA claims file are dated in June 2011.  Since this claim is being remanded for other matters, the Board concludes that updated VA treatment records from the Tucson VAMC dated from June 2011 to the present should be printed and associated with the Veteran's VA claims file.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998).  

Also, because it appears that the Veteran receives abundant private treatment for his service-connected disabilities, the Board concludes that the RO/AMC should request that he identify all private treatment records which are not already associated with the claims file.  Once the Veteran identifies these records and completes an appropriate release, the RO/AMC should obtain any such records and associate them with the Veteran's VA claims file.  Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must contact the Veteran and request that he identify all non-VA health care providers from which he has received medical treatment.  The Veteran must complete a release for any private treatment records identified by him prior to any attempts to obtain such.  The RO/AMC must obtain all identified records which ARE NOT already associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  The RO/AMC must obtain and associate with the claims file all outstanding records of VA treatment from the Tucson VAMC dated from June 2011 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

3.  Thereafter, the RO/AMC must afford the Veteran an appropriate VA examination in connection with his claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including statement from the Veteran.  The examiner should thereafter opine as to whether it is at least as likely as not that the Veteran requires the aid and attendance of another due to service-connected disabilities (currently, posttraumatic stress disorder (PTSD), coronary artery disease status post myocardial infarction, degenerative joint disease and degenerative disc disease of the lumbar spine, residuals of prostate cancer with nocturia and voiding dysfunction, degenerative joint disease of the lumbar spine, tinnitus, tinnitus, bilateral hearing loss, scarring of the lower lip and a left foot disability).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.) 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the Veteran's service-connected disabilities either likely or unlikely render him to be in need of aid and attendance, the examiner should state whether it is at least as likely that the need of aid and attendance is the result of other matters, to include a nonservice-connected disability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  Thereafter, if necessary, the RO/AMC should, again, transfer the Veteran's VA claims file to the Director of Compensation and Pension for another opinion regarding this matter in light of the additional evidence of record.  

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


